United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2407
Issued: July 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2010 appellant, through his representative, filed a timely appeal from
an August 20, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established intermittent employment-related disability
from January 3 to October 9, 2009.
FACTUAL HISTORY
The case has previously been before the Board. By decision dated December 1, 2004, the
Board set aside an April 22, 2004 OWCP decision regarding a recurrence of disability

1

5 U.S.C. § 8101 et seq.

commencing March 9, 2002.2 In a decision dated May 2, 2008, the Board affirmed an
August 14, 2007 OWCP decision denying wage-loss compensation from August 21 to
November 25, 2006, as appellant had received a schedule award during this period.3 By decision
dated December 16, 2008, the Board found she was entitled to wage-loss compensation from
April 15 to June 6, 2003.4 By decision dated April 1, 2010, the Board found that appellant had
not established employment-related disability from June 7, 2003 to November 6, 2004.5 In a
decision dated May 12, 2011, the Board affirmed a June 8, 2010 OWCP decision, finding she
had not established intermittent employment-related disability from January 5 to
December 27, 2008.6 The history of the case as set forth in the Board’s prior decisions is
incorporated herein by reference.
On February 1, 2010 appellant submitted a January 22, 2010 claim for compensation.
She claimed intermittent disability from January 3 to October 9, 2009.7 On February 15, 2010
appellant submitted a Form CA-7 claiming intermittent disability from October 10, 2009 to
February 9, 2010. She submitted treatment reports from Dr. David Krencik, an osteopath,
regarding treatment for reflex sympathetic dystrophy (RSD) of the right foot. Appellant
submitted reports dated January 9, May 8, August 28 and November 20, 2009.
On October 8, 2009 Dr. Katherine Young, a family practitioner, stated that appellant
continued to have chronic pain from RSD related to an on-the-job injury on June 11, 2001. She
indicated that appellant had progressively worsening pain and Dr. Young had previously
reported that RSD is a condition that worsens over time. Dr. Young stated that she was attaching
a list of dates appellant had missed work from January 3 to October 9, 2009 due to the workrelated injury. In a report dated February 19, 2010, she stated that it was unnecessary for
appellant to come to the clinic each time she missed work. According to Dr. Young, appellant
did not discuss disability for work with Dr. Krencik, but he was aware appellant missed work
due to her condition, as it was common with this disease. She included an additional list of dates
appellant missed work from October 10, 2009 to February 12, 2010.
By decision dated March 24, 2010, OWCP denied compensation for intermittent dates
from January 3, 2009 to February 9, 2010. It found the medical evidence was insufficient to
establish causal relation.
2

Docket No. 04-1583 (issued December 1, 2004). The record indicated that OWCP had accepted an acute right
foot contusion on June 11, 2001. Appellant also filed an occupational illness claim on October 11, 2002 for a right
foot condition, which has been accepted for lesions of plantar nerve, right foot dorsal aspect injury and RSD of the
right foot.
3

Docket No. 07-2308 (issued May 2, 2008). Appellant received a schedule award for a 38 percent right leg
permanent impairment on August 9, 2006. The period of the award was March 20, 2006 to April 24, 2008.
4

Docket No. 08-671 (issued December 16, 2008).

5

Docket No. 09-1840 (issued April 1, 2010).

6

Docket No. 10-2002 (issued May 12, 2011).

7

A time analysis Form CA-7a dated January 26, 2010 listed specific dates appellant used leave or leave without
pay (LWOP).

2

On March 29, 2010 appellant requested a telephonic hearing, which was held on
July 19, 2010. On August 2, 2010 she submitted a July 13, 2010 report from Dr. Young, who
provided a history and results on examination. Dr. Young indicated that she had previously
stated on numerous occasions that it was unnecessary for appellant to come in for treatment
every time she missed work.
By decision dated August 20, 2010, OWCP’s hearing representative found appellant had
not established an intermittent employment-related disability commencing January 3, 2009.8
LEGAL PRECEDENT
An employee seeking benefits under FECA9 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.10 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.11
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.12 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.13 The Board will not require OWCP to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.14
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.15 Causal relationship is a medical
8

OWCP’s hearing representative referred to the January 22, 2010 Form CA-7 and stated that the issue was
disability from January 3 to October 9, 2009.
9

5 U.S.C. §§ 8101-8193.

10

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

11

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
12

See Fereidoon Kharabi, 52 ECAB 291 (2001).

13

Id.

14

Id.

15

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

3

issue and the medical evidence required to establish a causal relationship is rationalized medical
evidence.16 The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship.17
ANALYSIS
The August 20, 2010 OWCP decision addressed the issue of intermitted dates of claimed
disability for the period January 3 to October 9, 2009.18 With respect to the period claimed, the
medical evidence does not contain a rationalized medical opinion establishing an employmentrelated disability on the dates claimed. Dr. Young provided a list of dates that appellant had
missed work during the period claimed, stating that she had chronic pain from her RSD. This is
similar to previous reports of record regarding disability in 2008 and previous periods claimed.
As the Board explained in its April 1, 2010 and May 12, 2011 decisions, this type of general
listing of missed days at work is of diminished probative value.19 The reports failed to provide
any results from examination, discuss whether appellant obtained treatment on the dates claimed
or provide a rationalized opinion as to an employment-related disability for the specific dates
claimed. It is not enough for a physician to simply confirm that appellant reported being unable
to work on certain dates. This would, as noted above, allow an employee to self-certify his or
her disability.
Dr. Young stated that it was not necessary for appellant to come in for treatment every
time she missed work. Under FECA for a claimant to establish that she was disabled for work
during a claimed period, she must submit probative medical evidence on causal relationship
between the claimed disability and the employment injury. Appellant has the burden of proof to
establish an employment-related disability for the dates claimed, and the Board finds that she did
not meet her burden of proof for the dates claimed commencing January 3 to October 9, 2009.
CONCLUSION
The Board finds that appellant did not establish intermittent employment-related
disability from January 3 to October 9, 2009.

16

Elizabeth Stanislaw, 49 ECAB 540 (1998).

17

Leslie C. Moore, 52 ECAB 132 (2000).

18

The March 24, 2010 OWCP decision had also referred to the period October 10, 2009 to February 9, 2010, the
period claimed in a February 15, 2010 Form CA-7, but this period was not discussed by OWCP’s hearing
representative.
19

In these decisions, the Board noted that Dr. Young had provided a list of “missed workdays” and stated that the
missed days were due to continuing problems with foot RSD. The Board found this was not sufficient to establish
disability for the dates claimed.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 20, 2010 is affirmed.
Issued: July 25, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

